DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-19, 24, 44 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008).
Regarding claim 1, Stearns discloses: a removable barrier device for covering a handheld intraoral scanner, the barrier device comprising: a cover (fig.2 item 24) adapted to fit over a scanning portion (fig.3 items 14 & 16) of the intraoral scanner at a distal end of the scanner, the cover including a window for allowing transmission of an optical signal between the scanner and an external environment (col.4 L21-25); wherein the cover is adapted to maintain the window in a fixed position relative to an optical component of the scanner; and a sleeve (fig.3 item 50) extending from the cover and adapted to cover a handle of the scanner.
Stearns is silent about: a flexible sleeve.
In a similar field of endeavor, Elbaz et al. disclose: a flexible sleeve (para. [0266]-[0267]) motivated by the benefits for improved grip.
In light of the benefits for improved grip, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the sleeve of Elbaz et al. in the scanner of Stearns.

Claims 2, 4-5, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) and further in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999).
Regarding claim 2, Stearns discloses: the sleeve is coupled to the cover at an interface region (fig.3 shows an interface between 50 & 24). 
The combined references are silent about: an interface region configured to prevent fluid from passing through the barrier device between the cover and the sleeve.
In a similar field of endeavor, Selzer discloses: an interface region (fig.2 item 8) configured to prevent fluid from passing through the barrier device between the cover and the sleeve motivated by the benefits for preventing contamination.
In light of the benefits for preventing contamination, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the gasket of Selzer in the combined apparatus of Stearns and Elbaz et al. 
Regarding claim 4, Selzer discloses: the interface region comprises a gasket (col.5 L13) motivated by the benefits improved sealing.
Regarding claim 5, Selzer discloses: the gasket comprises an O-ring (col.5 L13) motivated by the benefits improved sealing.
Regarding claim 9, Selzer discloses: the gasket is disposed over the proximal cover and the flexible sleeve to provide a compression fit (col.5 L13) motivated by the benefits improved sealing.
Regarding claim 12, Selzer discloses: a gasket (fig.2 item 8) to seal the cover and sleeve together motivated by the benefits improved sealing

Claims 3, 10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) and further in view of Lonsinger et al. (US 2017/0303833 A1; pub. Oct. 26, 2017).
Regarding claim 3, the combined references are silent about:  the interface region comprises an adhesive tape
In a similar field of endeavor, Lonsinger et al.  disclose: the interface region comprises an adhesive tape (para. [0111]) motivated by the benefits for stronger coupling.
In light of the benefits for stronger coupling, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the adhesive of Lonsinger et al. in the combined apparatus of Stearns, Elbaz et al. and Selzer.
Regarding claim 10, the combined references are silent about: the flexible sleeve and the cover are continuous and formed of the same flexible material.
In a similar field of endeavor, Lonsinger et al. disclose: the flexible sleeve and the cover are continuous and formed of the same flexible material (para. [0112]) motivated by the benefits for a uniform sealant.
In light of the benefits for a uniform sealant, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns and Elbaz et al. with the teachings of Lonsinger et al.
Regarding claim 14, the combined references are silent about: the flexible sleeve is more flexible than the cover.
In a similar field of endeavor, Lonsinger et al. disclose: the flexible sleeve is more flexible than the cover (para. [0112]) motivated by the benefits improved coupling.
In light of the benefits for improved contamination prevention, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns and Elbaz et al. with the teachings of Lonsinger et al.


Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999) and further in view of Huang (CN 2698292Y; pub. May 11, 2005).
Regarding claim 7, the combined references are silent about: the gasket is integral to the proximal cover.
In a similar field of endeavor, Huang discloses: the gasket (fig.1 item 9) is integral to the proximal cover (fig.1 item 11, the drawing shows that instead of having a gasket separated from the mating surfaces, the gasket can be attached to one the mating surface for better sealing) motivated by the benefits for a compact sealant.
In light of the benefits for compact sealant, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns, Elbaz et al. and Selzer with the teachings of Huang.
Regarding claim 8, the combined references are silent about: the gasket is integral to the proximal cover.
In a similar field of endeavor, Huang discloses: the gasket (fig.1 item 9) is integral to the proximal to the flexible sleeve (fig.1 item 11) motivated by the benefits for a compact sealant
In light of the benefits for compact sealant, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns, Elbaz et al. and Selzer with the teachings of Huang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999) and further in view of Koren (WO 9717035 A; pub. May 15, 1997).
Regarding claim 11, the combined references are silent about: the interface region comprises a clip configured to releasably couple the cover and the sleeve.
In a similar field of endeavor, Koren discloses: the interface region comprises a clip configured to releasably couple the cover and the sleeve (pg.10 L3-10) motivated by the benefits for easy and fast attachment (Koren pg.4 L8).
In light of the benefits for easy and fast attachment as taught by Koren, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the clip of Koren in the combined apparatus of Stearns, Elbaz et al. and Selzer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999) and further in view of Gommel et al. (US 2010/0246870 A1; pub. Sep. 30, 2010).
Regarding claim 13, the combined references are silent about: the interface region comprises a weld region that integrally couples the cover and the sleeve.
In a similar field of endeavor, Gommel et al. disclose: the interface region comprises a weld region that integrally couples the cover and the sleeve (para. [0039]) motivated by the benefits for stronger sealing.
In light of the benefits for stronger sealing, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the welding of Gommel et al. in the combined apparatus of Stearns, Elbaz et al. and Selzer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999) and further in view of Hermes et al. (WO 2018/019921 A1; pub. Feb. 1, 2018).
Regarding claim 15, the combined references are silent about: a nanostructured antireflective material on at least one side of the window and configured to reduce internal reflections from the window.
In a similar field of endeavor, Hermes et al. disclose: an antireflective material on at least one side of the window and configured to reduce internal reflections from the window (claim 8) motivated by the benefits for an improved simple, reliable sensor (Hermes et al. pg.5 L34-37).
In light of the benefits for an improved simple, reliable sensor as taught by Hermes et al., it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the window of Hermes et al. in the combined apparatus of Stearns, Elbaz et al. and Selzer.
Hermes et al. are silent about: a nanostructured antireflective material. However, it would have been obvious to one of ordinary skill in the art to use a nanostructured antireflective material to make a small handheld device used for dentistry.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) and further in view of Lafferty et al. (US 5,301,657 A1; pub. Arp. 12, 1994).
Regarding claim 16, the combined references are silent about: the flexible sleeve is held in a folded or compressed pre-deployed configuration within a packaging.
In a similar field of endeavor, Lafferty et al. disclose: the flexible sleeve is held in a folded or compressed pre-deployed configuration within a packaging (abstract) motivated by the benefits for ease of storage (Lafferty et al. abstract).
In light of the benefits for ease of storage as taught by Lafferty et al., it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the flexible storage of Lafferty et al. in the combined apparatus of Stearns and Elbaz et al. 

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) and further in view of Graham et al. (US 2005/0181327 A1; pub. Aug.18, 2005).
Regarding claim 17, the combined references are silent about: the sleeve is adapted to cover one or more actuators of the handle, the sleeve being sufficiently thin and flexible for a user to actuate the one or more actuators from an outer surface of the sleeve.
In a similar field of endeavor, Graham et al. disclose: the sleeve (fig,2 item 28) is adapted to cover one or more actuators (fig.2 item 22) of the handle, the sleeve being sufficiently thin and flexible for a user to actuate the one or more actuators from an outer surface of the sleeve motivated by the benefits for a device that is easy to handle while preventing contamination.
In light of the benefits for a device that is easy to handle while preventing contamination, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the flexible sleeve of Graham et al. in the combined apparatus of Stearns and Elbaz et al. 
Regarding claim 19, the combined references are silent about: an air flow director configured to direct air flow to and from the scanner, wherein the sleeve is configured to cover at least a portion of the air flow director.
In a similar field of endeavor, Graham et al. disclose: an air flow director configured to direct air flow to and from the scanner, wherein the sleeve is configured to cover at least a portion of the air flow director (para. [0025]) motivated by the benefits for proper ventilation (Graham et al. para. [0005]).
In light of the benefits for proper ventilation as taught by Graham et al., it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to use the venting of Graham et al. in the combined apparatus of Stearns and Elbaz et al. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) and further in view of Stutes (US 2011/0216409 A1; pub. Sep. 8, 2011).
Regarding claim 18, the combined references are silent about: a length of the barrier device from a distal end of the barrier device to a proximal end of the barrier device ranges from about 6 to 20 inches.
In a similar field of endeavor, Stutes discloses: a length of the barrier device from a distal end of the barrier device to a proximal end of the barrier device ranges from about 6 to 20 inches (para. [0012], fig.2) motivated by the benefits for a compact intraoral camera. 
In light of the benefits for a compact intraoral camera, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns and Elbaz et al. with the teachings of Stutes

Claims 24, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns (US 6,095,811; pub. Aug. 1, 2000) in view of Elbaz et al. (US 2018/0028065 A1; pub. Feb. 1, 2008) in view Selzer et al. (US 5,971,757; pub. Oct. 26, 1999) and further in view of Lonsinger et al. (US 2017/0303833 A1; pub. Oct. 26, 2017).
Regarding claim 24, the combination of Stearns Elbaz et al. and Selzer disclose: a removable barrier device for covering a handheld intraoral scanner, the barrier device comprising: a cover adapted to fit over a scanning portion of the intraoral scanner at a distal end of the scanner, the cover including a window for allowing transmission of an optical signal between the scanner and an external environment; and a flexible sleeve adapted to cover a handle of the scanner, the flexible sleeve coupled to the cover at an interface region configured to prevent fluid from passing through the barrier device between the cover and the sleeve (rejected on the same basis as claim 2). 
The combined refences are silent about: the flexible sleeve is more flexible than the cover.
In a similar field of endeavor, Lonsinger et al. disclose: the flexible sleeve is more flexible than the cover (para. [0112]) motivated by the benefits improved coupling.
In light of the benefits for improved contamination prevention, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns, Elbaz et al. and Selzer with the teachings of Lonsinger et al.
Regarding claim 44, the combination of Stearns Elbaz et al. and Selzer disclose: a removable barrier device for covering a handheld intraoral scanner, the barrier device comprising: a cover portion adapted to fit over a distal end of the intraoral scanner, the cover portion including at least one rigid window for allowing transmission of an optical signal between the scanner and an external environment; an engagement region within the cover portion that is configured to removably engage with the distal end of the scanner and to secure the window in fixed relation to the scanner; and a flexible sleeve portion extending proximally from the cover portion and adapted to cover a handle and cord of the intraoral scanner, wherein the flexible sleeve and the cover are configured to prevent fluid from passing to the intraoral scanner (rejected on the same basis as claim 2). 
The combined refences are silent about: the flexible sleeve portion and cover portion are formed of the same flexible material.
In a similar field of endeavor, Lonsinger et al. disclose: the flexible sleeve is more flexible than the cover (para. [0112]) (para. [0112]) motivated by the benefits for a uniform sealant.
In light of the benefits for a uniform sealant, it would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the combined apparatus of Stearns, Elbaz et al. and Selzer with the teachings of Lonsinger et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884